Citation Nr: 1447445	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 9, 1978 to May 4, 1978.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  The RO, in a January 2010 rating decision, denied the Veteran's claim to reopen a final denial of entitlement to service connection for right knee Osgood-Schlatter's disease.  Within a year of the rating decision, the RO received additional evidence, and thus the Board considers that the January 2010 rating decision is on appeal.

In an April 2014 decision, the Board reopened the Veteran's claim for service connection for right knee Osgood-Schlatter's disease.  The Board remanded the issue for additional development in April 2014 and again in August 2014.  There has now been substantial compliance with the mandates of the remands and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, and a transcript of the hearing has been associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  Osgood-Schlatter's disease of the right knee clearly and unmistakably existed prior to service and was not aggravated by service.

2.  The Veteran does not have a right knee condition that was incurred in or aggravated by service.



CONCLUSION OF LAW

Service connection for a right knee condition is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran notice by letters dated in October 2009 and August 2010 that provided the requirements for establishing service connection and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the RO arranged for VA examinations in December 2009 and June 2014.  The Board finds that the examinations obtained in this case were adequate, as they provide findings relevant to the Veteran's conditions and history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiners noted that the claims file, including the medical records, was reviewed.  The examiners also considered the Veteran's full history.  While the two prior examination reports included inadequate opinions, the most recent medical opinion provided in August 2014 is adequate and addressed the question in the Board's previous remands.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is used in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran was only in service for a short time, less than a month.  He was medically separated during boot camp.  Historically, the Veteran's claim for a right knee disability was denied by the RO in a March 2000 rating decision.  The RO found that the Veteran's right knee disability of Osgood-Schlatter's disease, preexisted service and was not aggravated by service.  The Veteran did not appeal the denial and it became final.  The Board re-opened the claim in April 2014.

The STRs reflect that five days after entrance in service, on April 14, 1978, the Veteran sought treatment for right knee pain of three years in duration.  Another STR, also dated April 14 1978, reflects that the Veteran had been treated in civilian life and was going to have surgery.  He was diagnosed with Osgood-Schlatter's disease.  It was further noted that the condition existed prior to service, and that the Veteran would return with documentation concerning his prior treatment and diagnosis.

An April 18, 1978 STR reflects that he Veteran had an unusual lump on the top of the right knee.  He was again noted to have Osgood-Schlatter's disease.  Another STR also dated April 18, 1978, reflects clinical Osgood-Schlatter's disease non fusion by X- ray.  The Veteran's April 1978 report of medical history reflects that the Veteran had two disabilities of the right knee both of which were noted to preexist service.  He was diagnosed with Osgood-Schlatter's disease of the right knee, and patellar tendinitis of the right knee.  On his report of medical history, the Veteran noted "my knee is always bothering me whenever I try to do exercise or run."

The Veteran has more recently testified, including at the Board hearing, that he did not have a pre-existing knee disability, and that he believes he injured his right knee in service when he fell from the monkey bars during boot camp.  The STRs do not document any in-service accident or injury.

The Veteran underwent a contract VA examination in December 2009.  The Veteran reported "the following symptom(s): weakness, stiffness, swelling, giving way, lack of endurance, fatigability, deformity, tenderness, pain and dislocation.  He indicates he does not experience heat, redness, locking, drainage, effusion or subluxation.  The claimant reports experiencing the following flare-ups as often as 1 time per day and each time lasts for 16 hours.  From 1 to 10 (10 being the worst) the seventy level is at 10.  The flare-ups are precipitated by physical activity.  The flare-ups [occur] spontaneously.  It is alleviated by rest and by cane and bracing...  The claimant reports he never was hospitalized nor had any surgery for this condition.  He states his condition, in the past 12 months, has not resulted in any incapacitation.  He has not had any joint replacement.  The claimant reports the following overall functional impairments: pain with all ambulatory activity."

Upon examination, the examiner's report provided the following: "The claimant's posture is normal.  The claimant walks with an antalgic gait.  In regards to a tandem gait, the claimant's walk is normal.  Leg length from the anterior superior iliac spine to the medial malleolus is 99 cm on the right and 99 cm on the left.  Examination of the feet does not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  For ambulation, he requires a brace right knee a cane.  This is because knee pain.  He does not require crutches, corrective shoes, a wheelchair, a prosthesis and a walker.

"On the right there is tenderness, guarding of movement and prominent and tender tibial tubercle.  The right shows no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment and drainage.  There is no subluxation...  Examination of the right knee reveals no locking pain, genu
recurvatum or crepitus.

"On the right, the joint function is additionally limited by the following after repetitive use pain, fatigue, lack of endurance and pain has the major functional impact.  The joint function on the right is not additionally limited by the following after repetitive use: weakness and incoordination."

The examiner mentioned the following medical records: "There is an MRI dated 9/14/2009 of the right knee with mild medial degenerative changes.  There is an orthopedic consultation dated 8/24/2009 with a diagnosis of chrome Osgood-Schlatter's disease.  He has an orthopedic consult dated April 14 1978 for Osgood-Schlatter's disease.  He has an entry dated April 14 1978 with a 'three year history of pain' and no mention of trauma.  He has a medical board physical exam dated April 18 1978, documenting Osgood-Schlatter's syndrome and patellar tendiruhs both listed as EPTE (existing prior to enlistment)."

The examiner provided the following diagnosis: "Osgood-Schlatter with mild degenerative joint disease.  The subjective factors are pain with all ambulation.  The objective factors are prominent tibial tubercle, tenderness, decreased range of motion, limited by pain, and medical record documentation."  The examiner provided the following opinion: "The original service-connected condition of Osgood-Schlatter's disease and degenerative joint disease, right knee took place on three years prior to enlistment.  The Osgood-Schlatter's disease was not service connected.  The claimant states he fell from monkey bars but his medical record entries do not indicate an acute injury but rather a progressive pain that existed prior to enlistment.  The subsequent condition of right knee condition took place prior to April 18 1978...  The current diagnosis is not service related because the condition existed prior to his enlistment.  The explanation is that the Osgood-Schlatter's disease was developmental and occurred years prior to his enlistment.  His knee pain was progressively worse during the first few [days] of boot camp and he was administratively separated from the Army for a condition that existed prior to enlistment."

Subsequent to that VA contract examination report, the Board's April 2014 remand requested a supplemental opinion addressing whether the Veteran's preexisting Osgood-Schlatter's disease was chronically and permanently aggravated beyond its natural progression due to service or if the in-service complaints were a temporary flare up.

The Veteran underwent a VA examination in June 2014.  Again, the Veteran reported that he had knee trauma from falling from the monkey bars during boot camp.

At the examination, the Veteran said that after separation, he saw a doctor for right knee pain but did not recall a diagnosis.  The examination report notes that the Veteran reported multiple jobs and that he had injured his back working on an assembly line while lifting heavy boxes.  The Veteran reported that in 1979 he worked in North Carolina.  He recalls standing all day for 4-5 months until his injury.  The boxes were 50 pounds or more.  He reported back pain and received workman's compensation for some amount of time.  Then he lived with his parents and stayed home.  He married his first wife for 1 year in 1981-1982.  After 1982-1983 he worked as a driver.  He reported drug problems and found it hard to hold a job.  In the 1990's, he reported that his right knee swelled now and then and was painful.  The pain was 8/10 and lasted a few days at a time.  He said it was triggered by cold weather.  The Veteran did not recall receiving an injection in his knee.  After 2000, he moved to North Carolina and lived with his sister working temporary jobs.

He reported he can walk a half block before needing to stop.  He can stand 3 minutes before sitting down.  He applied for social security in 1998 but was denied.  He reported reapplying 3-4 times but never appealing the decisions.

The examiner noted VA treatment records that showed treatment and complaints of back pain.  The examiner also noted a 2009 record that indicated that the Veteran had normal knee range of motion (ROM).  The note provided the following diagnostic impression: "chronic Osgood-Schlatter's disease, r/o [ruled out] intra-articular derangement.  MRI then revealed DJD (no evidence of significant patella femoral cartilage abnormality)."  The VA examiner noted that the Veteran did not follow up after that visit until 2010.  At that time another orthopedist wrote, the Veteran "also complains of intermittent pain in his right tibial tubercle.  On some days it is quite painful, on others not painful at all."  X-rays and MRI showed chronic Osgood-Schlatter's Disease.  The note indicates that the Veteran was unsure as to whether he would like surgical debridement.  The examiner noted that the Veteran did not come back to see the orthopedist about his knee after that visit.

The Veteran reported that flare-ups impact the function of the knee.  He indicated that every "now and then right knee pain and cold weather make the knee stiff."  The examination report noted that the Veteran had lots of difficulty with ambulation.  

Upon ROM testing, the Veteran had functional loss and/or functional impairment of the knee.  He had less movement than normal.  The Veteran did not have additional limitation following repetitive-use testing.  The Veteran does not have tenderness or pain to palpation for joint line or soft tissues of either knee.  Imaging studies of the knee had been performed and the results showed degenerative or traumatic arthritis.

The examiner diagnosed the Veteran with right knee degenerative joint disease.  The examiner opined that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reported the following: "Since Osgood-Schlatter's/patella tendonitis was thought from knee overuse at [a] much younger age.  Due to his back, [the Veteran] is not very active at all and [the] MRI in 2009 [did] not show much patellofemoral abnormality...[therefore,] it is believed at this time his right knee disability is DJD, not Osgood-Schlatter's..."  The examiner also noted that although at age 52, mild osteoarthritis is not a significant finding, there is a possibility that the right knee DJD may have happened earlier due to diagnosis of right knee problem listed in service; however it is hard to link the two problems as "causal" due to no continuity of right knee problem between 1978 and 2009.  In that time, the examiner noted, there was no medical care for the Veteran's knee documented.

The examiner "agreed with the [earlier] examiner" and concluded that "it is less likely as not [that the Veteran] had Osgood-Schlatter's disease diagnosed 5 days into basic training and this less likely aggravated by 28 days in service 4/9/78 to 5/4/78 (no event was documented), problem believed was pre-service.  Worse during training at boot camps then resolved since for years he never [sought] medical attention for [his] knee from 1978 to 2009.  He also [did] not even seek knee treatment from 2009 until present time (36 [years] after separation from service...)"

The Board found the opinion to be inadequate and remanded the issue again in August 2014.  An addendum medical opinion was obtained in August 2014.  The following opinion was provided: "The claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  

The following rationale was provided: "Osgood-Schlatter's disease is characterized by pain and swelling at the tibial tubercle, which is the insertion point of the patellar tendon.  It generally occurs in children aged 9 to 14 years of age who have undergone a rapid growth spurt.  The involvement is typically asymmetric, occurs more in boys and occurs most frequently in those that participate in sports involving running, cutting and jumping as these activities stress the tibial tubercle through repetitive contraction of the quadriceps muscle.  According to Up To Date, a current online reference for health care professionals, [Osgood-Schlatter's] is an overuse injury with a chronic avulsion or pulling away of the patellar tendon.  This would result in patellar tendinitis symptoms.  The most common complaint is anterior knee pain that increases gradually over time from a dull ache to pain severe enough to cause a limp and/or impairs activities.  The diagnosis of Osgood-Schlatter's is made by clinical examination, not by radiographs.  If [an X-ray] is done to rule out causes of more atypical complaints, the findings are usually nonspecific although irregularity, fragmentation of the tubercle or calcification within or thickening of the patellar tendon may be noted.  The usual course of this disease is limited to 6-18 months during which symptoms may wax and wane.  Treatment is non-surgical in most cases, involving continued participation in sports, ice after exercise, NSAID, stretches, physical therapy.  Surgical management is reserved for patients who fail to respond to these conservative measures but cannot be done until growth is completed with skeletal maturity.

"Osgood Schlatters usually resolves with the closure of the tibial growth plate.  The natural history of Osgood-Schlatter's was detailed in Up To Date.  In a retrospective review of 50 patients (69 knees) for whom no activity limitations were recommended, 9 years later, 24 per cent reported some limitations and 60 per cent had pain discomfort with kneeling.  Complications include chronic pain and persistence prominence of the tibial tubercle.  Pain that persists after skeletal maturity is uncommon.  The most frequent cause of the persistent pain is a residual ossicle which was not found in this case.

"There is no doubt that the condition pre-exited military service due to the very short time between onset of pain and entrance into boot camp as well as the timing of the signs associated with it and the biology involved.

"The Veteran was felt to have chronic Osgood-Schlatter's by at least 3 orthopedists...two of whom are retired from military service and understand the rigors of boot camp.)  It appears as if the condition falls into the 10% incidence of continued pain post closure of the growth plate.

"Radiologic studies are not used to diagnose Osgood-Schlatter's, clinical examination and clinical judgment are used.  This Veteran has been evaluated by 2 board certified orthopedists at Hampton VAMC.  Both have diagnosed Osgood-Schlatter's based on their clinical expertise.  ["Dr. O."] mentions in 2010 that the 2009 MRI supported her diagnosis, likely due to its lack of more acute findings. The incidence of continued pain from the condition into adulthood is about 10%.

"In 2009, the Veteran was found to have early DJD of the knee in the medial compartment on X-ray and MRI done at Hampton VAMC.  This was confirmed by X-ray with tibial spurring as well as MRI that showed some thinning of cartilage.  The body often forms spurs in response to inflammation so the degenerative spurring is likely associated with his underlying Osgood-Schlatter's as they are in the same area.  In 1999, a routine knee X-ray showed continued problems with patellar tendonitis with enthesis noted at the patellar insertion.

"A search of the literature was conducted for any relationship between Osgood-Schlatter's and degenerative joint disease.  Neither Johns Hopkins, Mayo Clinic or Up to Date related these two conditions.  The chief risk factors to development of DJD are age, genetics, smoking, stress on the joint from weight, and occupational risk.  The development of DJD of the knee at age 52 years seems to be about average according to multiple medical sources that cite the 5th decade as typical for onset.  The longer the risk factor exists, the more likely the development of the problem.  Since the Veteran served only 2 months of active duty, it would not appear possible that there is a relationship.  The Veteran is a long time smoker, has severe alcohol abuse history as well as use of cocaine.  These practices increase his risk of DJD based on the chronic inflammation they trigger.  His occupation was listed as truck driver in 2004 which requires getting in/out of the truck cab, increasing the stress on his knee.  The fact that both knees, not just [the right], have DJD points towards other factors for his DJD.

"Based on the above, this examiner finds it less likely than not that the developmental condition was permanently worsened by his very brief military service.  It appears as if the condition is chronic in his case.  He now has age appropriate DJD of the knee unrelated to the Osgood-Schlatter's.

"The condition of this Veteran was developmental in nature and the symptoms were part of the natural progression of the disease.  The symptoms he experienced in 1978 were not an acute injury nor were they indicative of worsening disease as the natural course is that of wax and wane.

"X-ray findings are not needed for diagnosis of this condition as it is based on clinical findings including pain concentrated in a specific area with a knot over the tibial tubercle."

The claims file also includes post-service treatment records; however, all of the pertinent records have been discussed above by the examiners.  Further, the claims file includes SSA records, but those do not offer any further opinion or diagnosis concerning the Veteran's claimed right knee condition.

The only other evidence in the record concerning the diagnosis or etiology of a right knee disability are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. 428.  However, the knee disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

In sum, the evidence indicates that the Veteran had Osgood-Schlatter's before his entry into service.  Osgood-Schlatter's disease of the right knee clearly and unmistakably existed prior to service and was not aggravated by service.  The August 2014 VA medical opinion provides a detailed discussion of the causes of Osgood-Schlatter's and opines that it was not permanently aggravated or worsened by service.  The Veteran does not have a right knee condition that was incurred in or aggravated by service.  The August 2014 opinion, and the other medical evidence of record as discussed by the August 2014 examiner, indicates that the Veteran's current knee pain is DJD and that his DJD is  not related to his Osgood-Schlatter's disease.  There is no evidence of any trauma in service and the Board finds that the Veteran's more recent explanation of the cause of his knee pain, that is, a claimed fall from the monkey bars, to lack credibility.  In the treatment notes and in the subsequent service examination reports, there is no mention of any accident or injury.  Further, the August 2014 opinion provides the likely etiology of the Veteran's current condition and that it is not correlated to service.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


